 In the Matter of J. W. HARKINS, DOING BUSINESS AS HARKINS WHOLE-SALEandINTERNATIONAL UNION OF UNITED BREWERY,FLOUR,CEREALAND SOFT DRINK WORKERS OF AMERICA, LOCAL UNION No. 104andINTERNATIONAL BROTHERHOOD or TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA, BUTTE TEAMSTERS UNION, LOCALNo. 2, PARTYTO THECONTRACTCase No. C-4414.Decided February 16, 191.3Jurisdiction:soft drink manufacturing and tobacco, candy, and beer, retailing-industry.Unfair Labor Practices.Interference, Restraint, and Coercion:extending contract with one union to em-ployees covered by contract with another union, upon employer's initiative.Discrimination:discharging one employee because of statements made at unionmeeting, and discharging another employee because he refused to withdraw,from one union and join another.Collective Bargaining:charges of refusal to bargain dismissed ; Board not con-vinced that proposed single-employer unit was appropriate in view of evidenceindicating the appropriateness of a multiple-employer city-wide unit; further;no showing of majority was made within the proposed unit where only oneemployee was working at the time of the execution of closed-shop contract,and others were employed after execution of contract.Remedial Orders: cease unfair labor practices; otter reinstatement with backpay to employees discriminatorily discharged.DECISIONANDORDEROn November 10, 1942, the Trial Examiner filed his IntermediateReport in this proceeding, finding that the respondent had engagedand was engaging in certain unfair labor practices affecting commerce,and recommending that the respondent cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of theAct, as set forth in the copy of the Intermediate Report annexed hereto.Thereafter the respondent filed exceptions to the Intermediate Report.During the hearing the Trial Examiner ruled upon various motionsand upon objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju--dicial errors were committed.The rulings are hereby affirmed.47 N. L. R. B., No. 87.650 J.W. HARKINS651The Board has considered-the Intermediate Report, the respondent'sexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations made by the Trial Exam-iner in his Intermediate Report, with the exceptions, modifications,and additions set forth below :1.The Trial Examiner found that on February 5, 1942, and at alltimes thereafter, the respondent refused to bargain with the Brewersas the exclusive representative of his employees in a unit consistingof his soft-drink employees.The evidence before us indicates thatthe respondent is one of a city-wide group of employers engaged inthe soft-drink business, all of whom have participated in collectivebargaining with the Brewers on behalf of their soda-pop bottlers anddrivers for a period of several years, and have signed identical con-tracts with the Brewers.We are, therefore, not convinced that a unitcomposed of the soda-pop bottlers and drivers employed by the re-spondent alone is the appropriate one.Moreover, even if we. wereto adopt the Trial Examiner's finding as to the appropriate unit wecould not find that the Brewers represented a majority in such unitat the time of the respondent's refusal to bargain.Only one person,Anderson, was employed in the soft-drink section of the respondent'sbusiness at the time when the respondent and the Brewers entered intothe closed-shop contract of May 1, 1940.Consequently, assuming thatthe respondent's soft-drink employees alone constituted the appro-priate unit, the contract was manifestly invalid.'The two other em-ployees who, with Anderson, were counted by the Trial Examiner asconstituting the Brewer's alleged majority were employed by therespondent, and joined the Brewers, subsequent to the execution ofthat contract.We cannot accept their membership, under these cir-cumstances, as proof that the Brewers was their lawfully designatedbargaining representative.In view of these considerations, we do not find that the respondenthas refused to bargain with the Brewers within the meaning of Section8 (5). of the Act.2.Despite the foregoing conclusion, we agree with the Trial Ex-aminer that the respondent engaged in unfair labor practices withinthe meaning of Section 8 (1) of the Act, on February 5, 1942, bytaking the initiative in extending his contract with the Teamsters tocover the soft-drink employees.These employees had not thereto-1A closed-shop contract is valid under the proviso to Section 8 (3) of the Act only wherethe "labor organization is the representative of the employees as provided in Section 9 (a),in the appropriate collective bargaining unit covered by such agreement when made." Itisa well-established principle that more than one person is required to constitute anappropriate unit within the meaning of Section 9(a) of the Act SeeMatter of Lucken-bach Steamship Company,Inc , at at.andGatemen, Watchmen and Miscellaneous WaterfrontWorkers Union, Local38-124;International Lonyshorenien's Association, 2 N.L. R. B. 181,193, and subsequent cases. '652DECISIONS OF NATIONAL LABOR- RELATIONS BOARDfore been covered by the Teamsters' contract; and the respondent'saction in subjecting -them to its terms without their consent consti;tuted interference, restraint, and coercion.3.We agree also with the Trial Examiner's finding- that the re-spondent discriminated with regard to the hire and tenure of em-ployment of Coombe and Ossello.The respondent clearly was notprivileged to discharge Ossello on February 5 because he had madecertain statements at a Brewer's meeting.Ossello's conduct consti-tuted participation in union activities which are protected by the,Act.2Nor was the respondent justified in discharging Coombe for refusingto withdraw from the Brewers and join the Teamsters.As the TrialExaminer correctly found, the respondent unilaterally decided to re-quire his soft-drink employees to change their union affiliation andaccordingly instigated the Teamsters' unwarranted demand that theseemployees be subjected to the closed-shop provisions of the Teamsters'contract.That contract did not apply to the soft-drink employeesand afforded no justification for the respondent's action.ORDERUpon the basis of the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section,10 (c) of the,National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, J. W. Harkins, doing business asHarkins Wholesale, his agents, successors, and assigns shall :1.Cease and desist from :(a) Discouraging membership in the International Union of UnitedBrewery, Flour, Cereal and Soft Drink Workers of America, LocalUnion No. 104, or any other labor organization of his employees, orencouraging the membership of his soft-drink employees in Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Butte Teamsters Union, Local No. 2, or any otherlabor organization by discriminating in regard to hire and tenure ofemployment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other, mutual aid or protec-tion, as guaranteed in Section 7 of the National Labor Relations Act.2Matter of Peter Cailler KohlerSwissChocolates Company, Inc.andPeter Cailler Kohler,Co.,Employees Union, Independent,33 N. L. R. B. 1170,enf'd N.L. R. B.v. Peter CaillerKohlerSwissChocolatesCo., 130 F.(2d) 503(C. C. A. 2);andMatter of General ShaleProductsCorporationandUnitedConstructionWorkers Organizing Comm4ttee,26N. L. R B. 921. J.W.HARKINS6532.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to John Ossello and Arthur Phillip Coombe immediateand full- reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges;(b)Make whole John Ossello and Arthur Phillip Coombe for anyloss of pay they may have suffered by reason of the respondent's dis-crimination against them, by payment to each of them of a sum ofmoney equal to the amount which each would normally have earnedas wages from the date of his discharge to the date of the offer of rein-statement less his net earnings during that period;(c)Post-immediately in conspicuous places in and around his plantin Butte, Montana, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to his employeesstating (1) that the respondent will not engage in the conduct fromwhich it is ordered that he cease and desist in paragraphs 1 (a) and (b),of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order and (3) that therespondent's soft-drink employees are free to become or remain mem-bers of International Union of United Brewery, Flour, Cereal andSoft Drink Workers of America, Local Union No. 104; and that therespondent will not discriminate against any such employee because ofmembership in that labor organization;(d)Notify the Regional Director for the Twenty-second Regionwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent has engaged inunfair labor practices by refusing to bargain with the Brewers as therepresentative of his employees within the appropriate unit.INTERMEDIATE REPORTMr. Willard IF. Morris,for the BoardMr. Joseph J McGaffery, Jr.,of Butte, Mont., for respondent.Mr. Harlow Pease,of Butte, Mont., for the Teamsters.Mr. C. J. Martin,of Butte, Mont., for the Brewers.STATEMENT OF THE CASEUpon a second amended charge duly filed on July 31, 1942, by the InternationalUnion of United Brewery, Flour, Cereal and Soft Drink Workers of Ameriea,Local Union No. 104, herein called the Brewers, the National Labor Relations.Board, herein called the Board, by its Regional Director for the Twenty-second)Region (Denver, Colorado), issued its complaint dated October 1, 1942, and itsamended complaint dated October 7, 1942, against J. W. Harkins, doing busiaess^ 654DECISTONSOF NATIONALLABOR RELATIONS BOARD1as Harkins Wholesale,' herein called the respondent, alleging that the respondenthad engaged in and wasengagingin unfair labor practices affectingcommercewithin the meaning of Section S (1), (3), and (5), and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, the amended complaint, notice of hearing, and notice of adjournedhearing were duly served upon the respondent, the Brewers, and upon Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Butte Teamsters Union, Local No 2,` herein called the Teamsters.With respect to the unfair labor practices, the amended' complaint alleged in.substance that the respondent: (1) since about February 5, 1942, has refused tobargain collectively with the Brewers, which at all times since about July 1, 1940,has been the exclusive representative of the soda pop bottlers and the soda popdelivery salesmen employed by the respondent; (2) in February 1942, bargainedcollectively and entered into an agreement covering wages, hours, and workingconditions with the Teamsters in the unit above described, although the Teamsterswas not the representative of the majority of the employees in that unit; (3) onFebruary 5, 1942, discharged John Ossello because he joined and assisted theBrewers and engaged in concerted activities with other employees for the purposeof collective bargaining and other mutual aid and protection, and on February 12,1942, discharged Arthur Coombe 4 for the same reason and because Coombe re-fused to join the Teamsters; (4) by the foregoing acts, and byurging, persuadingand coercing his employees not to join or remain members of the Brewers, bythreatening with discharge if they joined, assisted or remained members of theBrewers, and by urging, persuading and coercing them to join and assist theTeamsters, the- respondent interfered with, restrained, and coercedhis employeesin the exercise of the rights guaranteed in Section 7 of the Act.The respondent filed his answer dated October 14, 1942, to the amended com-plaint admitting certain allegations concerning his business activities and thedischarges of Ossello and Coombe, but denying that his business was subject tothe jurisdiction of the Board and that he hadengaged inunfair labor practices.Pursuant to notice a hearing was held October 20 and 21, 1942, at Butte, Mon-tana, before J J Fitzpatrick, the undersigned Trial Examiner duly designatedby the Acting Chief Trial Examiner.The Board, the respondent, and the Team-sters were represented by counsel.The Brewers was represented by its secretary=treasurer.All participated in the hearingAt the opening of the hearing therespondent and the Teamsters moved separately for a continuance on the groundsthat Peter J. Connors, the business agent for the Teamsters and the only oneconversant with certain facts involved in the controversy, and a necessary witness,was and for four weeks previous to the hearing had been severely ill with a heartailment; that, because of this situation, neither the attorney for the respondentnor the attorney for the Teamsters had been able to confer sufficiently with Con-nors to prepare an' adequate defense.'As an alternative motion, the Teamsters\l The title originally read "J. W. Harkins,doing business as J. W. Harkins WholesaleCompany," and was amended during the hearing, upon a motion made without objection.2During the hearing a motion was granted, without objection, to amend the title of theformal papers by adding "Local No. 2," to the name of the Teamsters organization.3 The only difference between the,complaint and the amended complaint consists in thephraseology and grouping of some of the allegations.The correct name is Arthur Phillip Coombe.The amended notice specified October 19, 1942, as the date of hearing. Due to delayedtrain schedules the undersigned in the afternoon of October 19 orally notified all the partiesthat the hearing would open October 20At the actual opening of the hearing on October 20,all parties appeared and no objection was made because of the delay in the opening of thehearing.0Board's counsel stipulated that Connors' condition was as stated in the motion. J.W. HARKINS655moved that, in the event its motion for a continuance was denied, the hearing beheld over after the conclusion of the Board's main case for the introduction offurther evidence by the Teamsters and for the cross-examination and recross-examination of adverse witnesses.The Board's counsel opposed the motions fora continuance on the grounds that the respondent was in possession of all infor-mation relative to the issues that might be known to Connors, and that theTeamsters was not charged with the commission of any unfair labor practices andhad only an ancillary interest in the proceedings. The motions for a continuancewere denied, as was also the alternative motion, but the parties were advised thatthe motion for an adjournment might be again considered if renewed later in theproceedings.'The Teamsters, through its attorney, on the record entered a general denialto any -allegations in the amended complaint that affected the interest of theTeamsters: , After the receipt in evidence of a stipulation as to the nature of hisbusiness, the respondent objected to the introduction of any evidence in supportof the allegations of unfair labor practices on jurisdictional grounds.Theobjection was overruled.At the conclusion of the Board's main case, counsel for the Board moved toconform the pleadings to the proof as to dates and names, particularly therespondent's name and the Teamsters' name. The motions were granted withoutobjection.Before submitting his defense, the respondent moved to dismiss the amendedcomplaint on jurisdictional grounds and for the further reason that no proofhad been adduced to sustain the allegations of unfair labor practicesTheTeamsters joined in this motion.The motion was denied. At the conclusion ofthe hearing counsel for the Board, the respondent, and the Teamsters presentedoral arguments on the record.After the close of the hearing the respondentand the Teamsters filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT.1.THE- BUSINESS OF THE RESPONDENTThe respondent, J. W. Harkins, is a sole trader, doing business as HarkinsWholesaleHe is engaged in the sale at wholesale of tobacco, candy, beer andpunchboards, and in the manufacture, bottling and sale of soda pop.During thefirstsevenmonths of 1942 the respondent's total sales amounted to about$150,000, approximately 5 percent of which represented the sale of soda pop.All the merchandise sold by the respondent, exclusive of soda pop, is obtainedfrom sources outside the State of Montana, as are the flavoring, coloring, andbottles used in the preparation of the soda pop.Prior to March 20, 1942, ap-proximately 1/2 of 1 percent of the soda pop was sold outside the State ofAt the conclusion of the Board'smain case-all parties stipulated that since May 1, 1941,both the Teamsters and the Brewers have admitted to membership and sought to representthe bottlers and delivery-salesmen in the soft beverage industiyThis stipulation Wasentered into for the purpose of offsetting the absence of Connors,and satisfied the re-spondent's objections in that respect.The Teamsters,however,stated that the stipulationwas insufficient for its purposes.When the respondent had rested his defense the Team-sters renewed its-motion for an adjournment because of Connors' unavailability to meethearsay testimony by the Boaid's witness Coombe that Connors bad "boycotted" Coombein 1939 from joining the Teamsters.The undersigned denied the motion on the groundthat the hearsay-testimony of Coombe was immaterial to the issues.Thereupon counselfor the Board moved to strike from the record this hearsay testimony of Coombe.Thisnotion was granted over the objections of the respondent and the Teamsters. 656DECISIONS OF NATIONAI; LABOR RELAT'IONS BOARDMontana. Since March 20, 1942, the respondent has sold none of its productswithout the state.As stated above, the respondent contends that the Board is without jurisdic-tion.No authority is cited in .support of this contention.The Board has con-sistently asserted jurisdiction in case of this type and has been upheld by thecourts.'The undersigned concludes that the contention of the respondent is withoutmerit- and therefore finds that the respondent is engaged in commerce withinthe meaningof the Act.II.THE ORGANIZATION INVOLVEDThe International Union of United Brewery, Flour, Cereal and Soft DrinkWorkers of America, Local Union No. 104, is affiliated with the Congress ofIndustrial Organizations.' International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America, Butte Teamsters Union, Local No. 2, isa labor organization affiliated with- the American Federation of Labor.Bothunions admit to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. ChronologyThe respondent has been engaged in business in Butte, Montana,since about1922.Before 1940 his business was confined to the sale at wholesale of beer,tobacco, candy and punchboards. ' Aside from an office force of three, his per-sonnel consisted of seven salesmen.These men secured orders for and madedeliveries of the merchandise,- using automobiles to a large extent, but alsooperating two small trucks used mainly for the delivery of beer.Beginningabout 1936 or 1937 the respondent, as aJmember of an employers' group, enteredinto a collective bargaining agreement with the Teamsters whereby he agreed toemploy only members in good standing in that union.In the spring of 1940 therespondent enlarged the scope of his activities to include the manufacture,bottling and sale of soda pop.He installed bottling machinery in his warehouse,secured two enclosed soft beverage trucks, hired John R. Anderson and JohnOssello as Bottlers, and Arthur Phillip Coombe as driver-salesman in charge ofone of the new trucks. Stephen Benney, who had previously been a candy andtobacco salesman for the respondent, was transferred to driver-salesman on theother soda pop truck. In 1940, and for some years previous thereto, all themanufacturers and bottlers of soft drinks in Butte were under contract withthe Brewers to employ only members of that union in good standing as bottlersand drivers.On May 1, 1940, the respondent entered into a similar contractwith the Brewers covering his bottlers and the drivers of his soda pop trucks,although at the time his contract with the Teamsters was in effect.8 In theMatter of Surburban Lumber Co,etc.,3 N. L. R.B. 194, enf'd.National LaborRelations Board v. Suburban LumberCo., 121 F. (2d) 829 (C. C. A. 3), cert den. 314 U. S.693 (1941);In the Matter of Robert S. Green, Incorporated,etc.,33 N. L. R.B 1184, enf'd.National Labor Relations Board v. Robert S. Green,Incorporated,125 F.(2d) 485(C. C. A.4, 1942) ,In the Matter of Win Tehel BottlingCo, etc, 30 N L. It.B 440; enf'd.National Labor Relations Board v. Wm.Tehel Bottling Co.,129 F.(2d) 250(C. C. A. 8;July2,1942);,In the Matter of Rudolf and Charles Kudsle, etc.,28 N. L. R. B. 116, enf dNational Labor Relations Board v. Kudile,et at., doing business as Kudile Bros. Has-brouck Heights Dairy,130 F. (2d) 615(C. C. A. 3; Aug 21,1942).9 Prior to September 1941 the International Union was affiliated with the A. F. of L.Since that time it has been unaffiliated.Local Union No 104 however, is now affiliatedwith the State C. I. 0. .J.W. HARKINS657Anderson had been working as a pop mixer and bottler in Livingston, Montana,and was a member of the Teamsters.When he came to work for the respondentand Coombe also joined the Brewers when they were employed by the respondent'in June 1940.Benney had been a member of the Teamsters and continued his -affiliation with that union after he was transferred to the soda pop truckOnMay 1, 1941, the respondent, as a member of the employers' group, renewed hiscontract with the Teamsters, wherein he again agreed to employ only membersof the Teamsters Union in good standing, and on the same day joined with theother soft drink manufacturers in renewing his contract with the Brewerswherein he agreed to employ only members of the Brewers as bottlers and sodapop drivers m ,Up to September 1, 1941, both the Brewers and Teamsters were affiliated withthe A. F. of L." The teamsters admitted to membership and sought generallyto secure as members bottlers and drivers in the soft drink industry, and this factwas known to the respondent.However, the Teamsters made no effort, prior toFebruary 5, 1942, to require the respondent to hire Teamsters in the soft drinkdivision of his business ; nor did the Brewers at any time make any demands onthe respondent that he require Benney to join the Brewers.Until February 5,1942, both unions' relations with the respondent and with each other, so far asthe record discloses, were amicable in all respects.From January 11 to January 26, 1942, Ossello was on vacation.During hisabsence Jack and Bill Harkins, sons of the respondent,' assisted Anderson inbottlingAt the conclusion of his vacation Ossello was not returned to hisregular work of bottling but was assigned temporarily, to drive Coombe's truckwhile the latter took his vacation, and the two Harkins boys continued to assistAnderson.On the evening of February 4, Ossello, at a Brewers' meeting, criti-cized Anderson as shop steward for permitting employees who were not membersof the Brewers to work in the bottling department, and for working overtime inthat department without overtime pay.As a result of this complaint, Andersonwas fined $10, relieved of his duties as shop steward, and Ossello was made shopsteward in his stead.On February 5 J. W. Harkins heard of what had transpired at the Brewers'meeting the night before.He became greatly incensed and immediately sent forPeter J Connors, business agent for the Teamsters. Connors came to the plantand Harkins told him of Ossello's complaint at the Brewers' meeting the previousnight and that Ossello had displaced Anderson as shop steward for the Brewers.Connors advised Harkins to fire Ossello immediately.Ossello was dischargedthat day by Harkins, who gave him no reason for such action. At that time the10 The form contract with the Brewers limits its application to "bottlers" and "drivers".However, all parties conceded that in its application to the respondent the contract coveredonly his bottlers and soda pop driver-salesmenIt also contained a provision thatbeverages delivered from breweiies . . ." should be made only by employee members of theBrewersThis-provision was also in the 1940 contract but it was never enforcedThecontract also provided that "an attempt shall be made between the employer and local unionto first settle all differences or misunderstandings which may arise. If any' adjustmentssatisfactory to both parties cannot be reached in this way, then the matter shall be settledby a Board of Arbitration . . . and the majority decision shall then be binding upon bothparties."itSee footnote9, supra12 Jack andBillHarkins were candy and tobacco salesmen. Neither was a member of theBrewers.513024-43-vol. 47-42n 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent decided to get rid of the Brewers,' and thereafter deal with theTeamsters as the representative of the bottlers and soda pop drivers, in accordanceWith a verbal agreement he made with Connors 14On February 5 Ossello reported his discharge to C. J. Martin, secretary-treasurer of the Brewers, and the latter at that time telephoned Harkins andrequested a meeting relative to the discharge.Harkins refused to meet withMartin.Martin then called Harkins' attention to the arbitration clause in theBrewers' contract.''In response to this suggestion Harkins told Martin to"keep his nose" out of the respondent's business, or he would get into trouble13On direct examination by his counsel the respondent testified :Q Now, your position, as I understand it, is this, Mr Harkins,The Brewers Union,through their employees, had created a hardship, or had created a situation in your plantwhich was not conducive to production?A., That's the idea.Q There was another union in the City of Butte claiming the same jurisdiction, anddemanding that you replace these men with the Teamsters?A Yes, sirQ When this trouble arose, through the Brewers Union precipitating this affair in yourwarehouse, you so [sic] decided that the Teamsters Union, if they claimed jurisdiction,might just as well be in there as trouble makers?A That's the idea.Q Did you thereafter replace these men with Teamsters?A,Yes, sir,On cross-examination he testified :Q. So it was because of this trouble that you decided to go 100% Teamsters?A. That's what I sayWe had the swellest little organization' down there they had inthe whole country, but any man that will go up and make trouble like that, he don't deserveto be aiound with a lot of gentlemen.Q. And that's the reason you decided to get rid of the Brewery Workers?A. That's the reason, and the only reason. I always treated them all alikeWe wouldhave probably been going on for 10 more years if this hadn't started, because it didn't makea bit of difference which union these boys belonged to, as long as they did their work, andthey did it.Q You never thought, did you, Mr Harkins, that the Teamsters contract covered yourbottlers up to that time?A No, that was a separate contract.14 IIaikins' testimony in this respect is as follows :Q Did you at that time negotiate with the Teamsters Union for your bottlers and sodapop delivery salesmen?A No, sir, nothing over was said to the Teamsters Union until after this row he pulledoff in the Biewers Union.Q You mean after Ossello talked in the union meeting?A. Yes, sirQ Well, after that time?A. After that timeQ YesA Well, let's see, that was Wednesday night, I think, they had their meeting and I heardabout it Thursday morning, what he'd done up there, trying to take charge of the plant andone thing or another.Our head bottler gets fined.And I called Pete Connors up andexplained the whole thing to him, called him at his house, couldn't get him at the Unionheadquarters, but he' come overAfter I explained it to hum, he says, You fire him," justthe minute he comes in ; which I did.Q. Thereafter did you deal with Pete Connors for your bottlers and drivers?A. Yes, sirQ.Was_a new written agreement entered into for such employees?A. No sir.QWhat was it, a verbal agreement or understanding?A Verbal, agreement, yes - After we had discharged him [Ossello] why, there was onlyjust Mr Coombe on the job. Coombe was a good man and I wanted to keep him down there,and ,I called Mr Connors up and I told hum I wanted him to let Coombe go' into the TeamstersUnion . . .11 See footnote 10,supra. J.W. HARKINS659and that Harkins had made up his mind as to what he was going to dole There-after no further effort was made by Martin to meet with Harkins.-On February 7, when Coombe returned from his vacation, Harkins informedhim that it was necessary for all the employees to join the Teamsters; that he'did not want to lose him as he was a good man, but that it would be necessary forCoombe to leave the Brewers and join the Teamsters if he continued to work forthe respondent; that Anderson had agreed to join the Teamsters and that every-thing was fixed for both of them, and that all they had to do was to appear at theTeamsters' meeting the following Thursday night and join upOn Thursday,February 12, Harkins asked Coombe if he was going to join the Teamsters attheir meeting that evening.Coombe replied that he was notHe explained thathe considered Harkins was getting himself into a "dirty mess" in ignoring hisobligations under his contract with the Brewers; whereupon Harkins dischargedCoombeAbout 2 weeks later, when Coombe called for his separation slip, the respondenttold Coombe, according to the latter, that he was very foolish to depend upon theBrewery Workers "to take care of him" and "give up a lifetime job for thesake of a few members of a radical union". This uncontradicted testimony iscredited.Neither Ossello nor Coombe have since been rehired or offered employ-ment.After the discharges of Ossello and Coombe, Jack and Bill Harkins con-tinued to assist Anderson in the bottling of the soda pop, and the sale anddistribution of pop was handled by Benney, assisted by the other employees whenoccasion required.In May 1942, due to shortage of merchandise and material, the respondent's,business began to decline. In June he abandoned the distribution of beer forthe duration of the war.About September 1, his business was further curtailedand he discontinued the use of the two soda pop trucks.14 At the time of thehearing the soda pop business was 70 percent of normal and the candy and to-'bacco business 50 percent of normal'sAnderson, however, assisted by one otherman, still spends most of his time bottling. In their spare time, the bottlersoccasionally take and deliver orders as they did before the curtailment in busi-ness.Ordinarily, however, the orders and delivery of soda pop are handled bythe tobacco and candy salesmen in connection with their other duties.16Martin's testimony in this respect is as followsQ Just state the facts.Trial Examiner FITZPATRICK Tell what you said to Harkins.A I called Mr Harkins on the telephone, I stated to him that Mr Ossello reported tome that he had-been fired I iequestedMrIIaikins to meet with me or the grievance com-mittee of my Union to see if we couldn't come to some conclusion or' settle the matter inline with the working agreement in effect between Mr Harkins and my Union.Mr. Harkinsreplied that lie didn't or wouldn't talk or discuss the matter with me.He also further statedthat if I knew what was good for me I'd keep my nose out of it or I'd'get hurt. He alsostated thathe had his mind made up as to what his procedure would be.Q.Was any mention made of an arbitration clause under your agreement?A Yes, sir, the last paragraph in the present working agreement definitely specifies thatan attempted arbitration shall be made relative to any disagreement or misinterpretation ofthe agreement between the employer and the union'Q.Well,was that brought up in your discussion with Mr. Harkins?A It was I pointed out to Mr Harkins that he had agreed to arbitrate any differencesof opinion that came up during the life of the agreement,and he politely told me that heknew what he was doing,that the best thing I could do was to mind my own business -Harkins admitted talking to Martin and that lie had told Martin that he had made up hismind asto what he was going to do and that Martin should "keep his nose out of ourbusiness, or lie would get in trouble17At that time,also,Benney left the respondent's employ.11Hawkins testified that he expected this curtailment to continue until the war was'over,at which time his business would probably return to normal.i 660DECISIONSOI'NATIONALLABOR RELATIONS BOARDB. The appropriate unitThe amended complaint alleges that "the soda pop bottlers and the soda popdeliverysalesmen" constitute a unit appropriate for the purposes of collectivebargaining.In his answer the respondent denied the appropriateness of thisunit, but at the hearing offered no evidence of what he considered an appropriateunit.In effect he conceded at the hearing that the unit claimed was the unitactually covered in his dealings with the BrewersThe respondent admittedthat at no time prior to February 5, 1942, had he ever negotiated with or dealtwith the Teamsters as a representative of the bottlers and soda pop deliverysalesman.It is found that from the time of hisentrance into the soda pop busi-ness in the spring of 1940 until February 5, 1942, the respondent negotiated anddealt with the Brewers as the representative of the bottlers 19 and soda pop de-livery salesmen in his employ.This bargaining unit is substantiallythe sameas that used in the soft drink industries in Butte.'p.It is therefore found that the soda pop bottlers and soda pop deliverysalesmenemployed by the respondent constitute a unit appropriate for thepurposes ofcollective bargaining and that such unit insures to the employees of the re-spondent the full benefit of their right to self-organization and to collective bar-gaining, andotherwise effectuates the policies of the Act.C. Representation by the Brewers of a majority in the appropriate unitAs heretofore found, of the four employees of the respondent within the appro-priate unit, three of them joined the Brewers when they started to work for therespondent in June 1940, or prior thereto, and continued their membership insaid union until on or after February 5, 1942. This constituted a clear ma-jority.As hereinafter found, the loss of the majority after February 5, 1942,was due to the unfair labor practices of the respondent.It is found that since June 1940 and at all times thereafter the' Brewers wasthe duly designated representative of a majority of the employees in the appro-priate unit and that by virtue of Section 9 (a) of the Act was the exclusiverepresentative of all the employees in that unit for the purpose of collectivebargaining with the respondent in respect to rates of pay, hours of employment,and other conditions of employment.D. Cbncluslons as to the unfair labor practices-Although the respondent previously recognized and dealt with the Brewers asthe exclusive representative of its employees in the appropriate unit, by virtue ofthe 1940 and 1941 contracts,on February 5, 1942 he refused to meet withMartin,the representative of the Brewers,as requested,to discuss the discharge ofOssello.At that time the respondent also refusedto arbitratethe discharge ashe was required to do under the terms of the existing contract with the Brewers.Furthermore,JW. Harkinsat that time toldMartin thathe had made up hismind not to have any further dealings with the Brewers and advised the Brewers'representative to mind his own business.This refusal of the respondent to meeton February 5 with the representative of the majority of his employees, or to,19 The respondent employs no other bottlers than those manufacturing soda pop.29As heretofore found, the Brewers' form contract with the soft drink industry, which-the respondent signed,limits its terms to "bottlers and drivers"It also provides thatbeverages delivered from breweries shall be made by employee members of the Brewers'-Union.This last provision of the contractas never enforced in the respondent's plant. J. -W.' HARKINS661recognize or to have any further dealings with such representative, clearly con-stitutes a refusal to bargain.21The respondent contends that after February 5, 1942, he was forced by theTeamsters to abandon the Brewers and deal only with the Teamsters, if he de-sired to remainin business.The evidence is clear, however, and the undersignedfinds, that the impetus for the elimination of the Brewers was the respondent'sresentment of Ossello's criticism of Anderson and the respondent at the Brewers'meeting of February 4 and the selection of Ossello to succeed Anderson as shopsteward.When the respondent learned of these facts he determined to get rid ofthe Brewers. In pursuance of such plan he enlisted the active support of theTeamsters under the pretext of complying with a conflicting and previouslyunenforced provision of his agreement with that organization, and dischargedall employees who refused to withdraw from the Brewers and join the Teamsters.This unlawful act of the respondent did not affect the status of the Brewers as amajority representative.'While Harkins did not actually take any steps to elim-inate the Brewers until after he had talked with Connors, the Teamsters businessagent, and after Connors had advised such action, it is clear that Harkins firstbrought the matter to Connors' attention.Furthermore, while Connors thereafterinsisted that the respondent deal only with the Teamsters, he made no threat toboycott the respondent's business if lie continued to deal with the Brewers 23Assuming,arguetido,as contended by the respondent, that after February 5 therespondent was acting in good faith and believed that the Teamsters would boy-cott the plant and close its business, if it did not comply with that union's demandand discharge all eligible employees who did not join the Teamsters, such actionon the part of the respondent would still have constituted an unfair labor practice.In the Star Publishing case, where the company admitted transferring membersof the Guild from their regular jobs to temporary positions, but insisted that itwas necessary in order to keep its business from being disrupted, the Board said:"We realize that the respondent was placed in an unenviable position by theTeamsters ultimatum, but the violation of the Act is unmistakable " 24 The Cir-cuit Court of Appeals for the Ninth Circuit in enforcing the order of the Board inthe abovecase said)... the Act prohibits unfair labor practices in all cases.It permits no immunity because the employer may think that the exigency of themoment required infraction of the statute."Similarly, in another case, theBoard held ". . . we find that the respondent under substantial pressure fromthe A. C. A. discharged or refused to employ . . . because of such employeesmembership in the C. T. U., but were forced to do so by the strikes conducted bythe A. C. A and the refusal of the seamen to sail The Act, however, in definingunfair labor practices, takes no cognizance of the pressures which may haveimpelled their commission." (Cases cited) 2821 In theMatterofWm. TehelBottling Co , etc.,30 N. L R.B. 440; enf'd.National LaborRelations Boaid v. Was. Tehel BottlingCo, 129 F. (2d) 250(C. C. A. 8, July2, 1942) ; IntheMatterof L Hardy Company,etc, 44 N. L R B. 1013.22 In theMatteroflfm.Tehel Bottling Company, etc.,30 N. L. R B. 440.23Althoughthe Teamstersin Buttehad ii membership of around 750 as against the 55members of the Brewers and was therefore in a much stronger position to enforce itsdemands,the testimony of L. R Bradley, recording secretary of,the Teamsters since 1917,is creditedthat heknew of nosuch boycott by the Teamsters.Harkins admitted thatConnors made no threat of such boycott.21 In theMatter of Star PublishingCo. andSeattle Newspaper Guild,Local No. 82,4 N. L R. B 499, at 505.25National Labor Relations Board v. StarPublishingCo., 97 Fed. (2d) 465.24 In theMatterof New Yorkand Porto Rico SteamshipCo , et al,34 N. L.R. B. 1028;-cf.Gulf Lines,etc.,28 N.L. R B. 885. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is therefore found that on February 5, 1942, and at all times thereafter, therespondent refused to bargain with the Brewers as the exclusive representativeof his employees in the appropriate unit, and that by such refusal he has inter-fered with, restrained and coerced his employees in the exercise of the rightsguaranteed in Section 7 of the Act. .There is no dispute as to the facts surrounding the discharge of either Ossellaon February 5, or of Coombe on February 12, 1942. The respondent dischargedOssello because the latter at a union meeting criticized the respondent's failureto live up to the terms of his contract with the BrewersThis constituted a dis-criminatory discharge' Coombe was discharged because he refused to joint theTeamsters.This constituted a discriminatory discharge regardless of whetherthe action of the respondent was his voluntary act or brought about because ofpressure by the Teamsters."iIt is found that the respondent has discriminated in regard to the hire andtenure of employment of John Ossello and Arthur Phillip Coombe, thereby dis-couraging membership in a labor organization, and interfering with. restrainingand coercing his employees in the exercise of the rights guaranteed in Section 7of the Act.On or about February 5, 1942, the respondent orally agreed with the Teamstersto deal exclusively with that union as the representative of his employees in theabove-found appropriate unit, although the Teamsters was not the representa-tive of a majority of his employees iii that unit. It is further found that-by saidact; by the refusal to bargain with the Brewers ; by the discriminatory dischargesof Ossello and Coombe ;and by urging Coombe in February 1942 to withdraw fromthe Brewers and join the Teamsters, and ridiculing Coombe for "giving up alife time job" for a "radical union" ; the respondent has intei fered with, re-strained and coerced his employees in the exercise of the rights guaranteed inSection 7 of the Act 'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several states, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that the respondent cease and desist therefrom,and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent refused to bargain collectively with theBrewers as the exclusive representative of his employees in an appropriate unit.It will therefore be recommended that the respondent, upon request, bargain col-lectively with the Brewers as the exclusive representative of his employees inthe appropriate unit in respect to rates of pay, hours of employment, and otherconditions of employment.It has been found that the respondent discharged Ossello and Coombe, therebydiscouraging membership in the BrewersSince these discharges, the respond-ent's business has materially decreased because of inability to get material and=7 In theMatter of Sheboygan Chair CompanyandFurniture Workers c& Finishers, Local133-B, etc.,33 N. L It. B. 710.28See footnote 24,supra.4 J.W. HARKINS663,,merchandise on account of the war. The sale of beer has been discontinuedentirely, the sale of candy and tobacco has been reduced 50 percent, and the saleof soda pop has been reduced'30 percent.The use of the two soda-frucks hasbeen discontinued and Benney, the other soda pop delivery salesman, has leftthe respondent's employ.However, Anderson continues to bottle soda pop, as-sisted by one, of the other employees.Deliveries of soda pop are made by therandy and tobacco salesmen in connection with their other work.Although themanufacture and sale of soda pop represents the smallest part of the respondent'sbusiness, pit suffered the least curtailment.It is clear and the undersigned findsthat, even under the reduced operations, other employees are performing the workformerly done by Ossello and Coombe.The respondent admitted at the hearingthat he would be glad to take Coombe back provided he joined the Teamsters. Itwill therefore be recommended that the respondent offer to Ossello and Coombeimmediate reinstatement to their former or substantially equibalent positionsor to any other available positions for which they are qualified, without prejudiceto their seniority and other rights and privileges ; and that the respondent makewhole Ossello and Coombe for any loss of pay they may have suffered by reasonof their discharges, by payment to each of them of a sum of money equal to theamount which Ossello would have earned as wages from February 5, 1942, andCoombe would have earned as wages from February 12, 1942, to the date of theoffer of reinstatement less his net earnings 20 during such period .-It has been found that the respondent unlawfully encouraged membership inthe Teamsters.The oral agreement entered into between the respondent andthe Teamsters in February 1942 embodies exclusive representation by 'the Team-sters of the bottlers and soda pop delivery salesmen, and imposes membership inthe Teamsters of these employees as a condition of employment. It will be rec-ommended that the respondent cease and desist from giving effect to this or anyother agreement which he may have entered into with the Teamsters concerningthese employees, with respect to rates of pay, hours of employment, or otherconditions of employment ; and cease and desist from recognizing the Teamstersas the representative of these employees."From the foregoing findings of fact and upon the entire record in! the case,the undersigned makes the following:CONCLUSIONS OF LAW1.InternationalUnion of United Brewery, Flour, Cereal and Soft DrinkWorkers of America, Local Union No. 104, and International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Butte Team-sters Union, Local No. 2, are labor organizations within the meaning of Section2 (5) of the Act.2.The soda pop bottlers and the soda pop delivery salesmen of the respondentat all times material herein constituted, and now constitute, 'a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.3.The International Union of United Brewery, Flour, Cereal. and Soft DrinkWorkers of America, Local Union No. 104, in June 1940, was and at all times there-21By "net earnings" is meant earnings less expenses,such as'for transportation, room,and board,incurred by an employee in connection with obtaining work and corking else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company, etc.,8 N. L R B. 440 Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7.20 In theMatter of Rutland,Court Owners,Inc.,etc., 44 N. L. R. B. 587: 664DECISIONSOF NATIONALLABOR RELATIONS BOARDafter has been the exclusive representative of all employees in such unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By-refusing on February 5, 1942, and at all times thereafter to bargain col-lectively with the International Union of United Brewery, Flour, Cereal and SoftDrink Workers of America, Local Union No. 104, as the exclusive representativeof his employees-in the appropriate unit, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of JohnOssello and Albert Phillip Coombe, thereby discouraging membership in the In-ternational Union of United Brewery, Flour, Cereal and Soft Drink Workers ofAmerica, Local Union No 104, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, J. W. Harkins, doing business asHarkins Wholesale, Butte, Montana, and his successors and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union of UnitedBrewery, Flour, Cereal and Soft Drink Workers of America, Local Union No.104, as the exclusive representative of the soda pop bottlers and soda pop deliverysalesmen in the respondent's plant ;(b)Discouraging membership in the International Union of United Brewery,Flour, Cereal and Soft Drink Workers of America, Local Union No. 104, orany other labor organization of his employees, or encouraging membership inInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Butte Teamsters Union, Local No. 2, or any other labororganization of his employees, by discharging any of his employees or in anyother manner discriminating in regard to their hire and tenure of employmentor any terms or conditions of employment ;(c)Giving effect to any agreement made with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, ButteTeamsters Union, Local No 2. in respect to rates. of pay, hours of employment orother conditions of employment, or recognizing the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Butte TeamstersUnion, Local No 2, as the representative of his soda pop bottlers and soda popdelivery salesmen ;(d) In any other manner interfering with, restraining, or coercing his em-ployees in the exercise of the right of self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the undersigned finds will,effectuate the policies of the Act:(a)Upon request, bargain collectively with International Union of UnitedBrewery, Flour, Cereal and Soft Drink Workers of America, Local Union No. 104, J.W. HARKINS665as the exclusive bargaining representative of the employees in the appropriateunit;(b)Offer to John Ossello and Arthur Phillip Coombe immediate and fullreinstatement to their former or substantially equivalent positions for whichthey are qualified, without prejudice to their seniority and other rights andprivileges;(c)Make whole John Ossello and Arthur Phillip Coombe for any loss ofpay they may have suffered by reason of the respondent's discrimination againstthem in regard to their hire and tenure of employment, by payment to eachof them respectively of a sum of money equal to the amount which Ossellowould normally have earned as wages from February 5, 1942, and Coombe wouldnot wally have earned as wages from February 12, 1942, to the date of the offerof reinstatement less his net earnings " during that period ;(d)Withhold recognition from International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Butte Teamsters Union,Local No 2, as the representative of his soda pop bottlers and soda pop deliv-ery salesmen for the purposes of negotiating with respect to grievances, labordisputes, rates of pay, hours of employment or other conditions of employment ;(e)Post immediately in conspicuous places in and around his plant in Butte,Montana, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to his employees stating- (1) that the respondentwill not engage in the conduct from which it is recommended that he cease anddesist in paragraphs 1 (a), (b), (c), and (d) of these recommendations;(2) that the respondent will take the affirmative action set forth in paragraph2 (a), (b), (c), and (d) of these recommendations; and (3) that'the respondent'semployees are free to become or remain members of International Union ofUnited Brewery, Flour, Cereal and Soft Drink Workers of America, Local UnionNo 104; and that the respondent will not discriminate against any employeebecause of membership in that labor organization ;-(f)Notify the Regional Director for the Twenty-second Region within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply therewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take 'the actionaforesaid..rAs provided in Section 33 of the Rules and Regulations of the National LaborRelations Board-Series 2-as amended, effective October 14, 1942, any partymay within fifteen (15) days from the date of the entry of the order transferringthe case to the Board, pursuant to Section 32 of Article II of said Rules andRegulations, file with the Board, Shoreham Building, Washington, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to 'any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof.As further pro-vided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.J. J. FITZPATRICK,Trial Examiner.Dated : November 10, 1942.81 See footnote 29,supra.